Citation Nr: 0532580	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  96-29 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2. Basic eligibility for Dependents' Educational Assistance 
under the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  The appellant is the veteran's 
surviving spouse.    

The matter was remanded by the Board in February 2000.  It is 
now again before the Board for disposition.  

It is noted that, by a June 2004 rating decision, the RO 
denied entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.  The appellant was notified of this 
decision by a July 2004 letter.  This issue was not appealed 
by the appellant and, consequently, is not before the Board 
for consideration.  


REMAND

The Board initially notes that the February 2000 remand 
specifically directed that the RO request all records 
concerning treatment of the veteran at the VA Medical Center 
in Syracuse, New York, since October 1969.  In this regard, 
the RO made requests for such records in March 2000, March 
2003, and July 2003.  In August 2003, VA treatment records 
dated between 1992 and 1995 were received.  However, in 
October 2003, a letter from the VA Medical Center in Syracuse 
to the RO stated that records had been recalled from archives 
on October 24, 2003, and that they would be forwarded once 
received.  No additional VA medical records, though, have 
been associated with the claims folder.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Furthermore, under 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), VA treatment 
records are considered to be constructively included within 
the record.  Therefore, this matter must be remanded in order 
that any outstanding VA medical records be obtained and 
associated with the claims folder.   

As for the issue of entitlement to eligibility to Chapter 35 
educational benefits, with limitations, the term "eligible 
person" for educational assistance under Chapter 35 means a 
child, surviving spouse or spouse of a veteran who was 
discharged under other than dishonorable conditions and who: 
(1) died of a service-connected disability; (2) has a total 
disability permanent in nature resulting from a service-
connected disability; or (3) died while a disability so 
evaluated was in existence.  38 U.S.C.A. §§ 3500, 3501 (West 
2002); 38 C.F.R. § 21.3021(a)(2) (2005).  Accordingly, this 
issue is necessarily deferred pending the completion of the 
directed development herein regarding the issue of 
entitlement to service connection for the cause of the 
veteran's death.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington D.C. 
for the following actions:

1.  Obtain all VA medical records of the 
veteran from the VA Medical Center in 
Syracuse, New York.  In this regard, an 
October 2003 letter from the VA Medical 
Center indicated that additional records 
of the veteran had been recalled from 
archives.  These records, as well as any 
other VA treatment records must be 
obtained and associated with the claims 
folder.  If no additional records exist, 
or for any reason the veteran's records 
are unobtainable, such must be 
specifically noted in the claims folder.  

2.  Readjudicate the claims.  Thereafter, 
if the claims on appeal remain denied, 
the appellant and her representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

